Citation Nr: 9921444	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-04 860A	)	DATE
	)
	)                         

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of trench foot of the right foot.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of trench foot of the left foot.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the right buttock, Muscle 
Group XVII.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL 

Appellant and Ms. [redacted]


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to August 
1946.  He was awarded the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which continued a 30 percent evaluation for the 
service-connected residuals of bilateral trench foot and a 20 
percent evaluation for residuals of a shell fragment wound of the 
right buttock, Muscle Group XVII.  

With regards to the veteran's claim for an increased evaluation 
for the service-connected residuals of bilateral trench foot, the 
RO, in a May 1998 Supplemental Statement of the Case, assigned a 
30 percent evaluation to each foot, pursuant to new rating 
criteria, effective January 12, 1998, as revised August 13, 1998.  
Therefore, the issues with respect to the aforementioned 
disability have been framed as that shown on the front page of 
this decision. 




FINDINGS OF FACT

1.  The veteran's residuals of trench foot of the right and left 
foot are manifested by subjective complaints of cold sensitivity, 
pain and poor circulation with no objective evidence of loss of 
toes or parts and persistent severe symptoms; nor do they present 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.

2.  The residuals a shell fragment wound of the right buttock do 
not involve more than moderate injury to Muscle Group XVII.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of evaluation in excess of 30 
percent for residuals trench foot of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.104, Diagnostic Code 7122 (1998).

2.  The criteria for the assignment of an evaluation in excess of 
30 percent for trench foot of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7122 (1998).

3.  The schedular criteria for a rating in excess of 20 percent 
for residuals of a shell fragment wound of the right buttock, 
Muscle Group XVII, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.56, 4.73, Part 4, 4.73, 
Diagnostic Code 5317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Laws and Regulations

Initially, the Board notes that the veteran's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107.  That is, 
the Board finds that he has presented claims which are plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 (1998) 
and are designed to compensate a veteran for the average 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 1991). 
Separate diagnostic codes identify the various disabilities.  Id. 
In evaluating the severity of particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(1998).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation is the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over the 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating. 
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

II.  Increased evaluation for residuals of trench foot of the 
right and left foot

A.  Factual Background

In a statement, submitted from [redacted], dated in June 
1997, it was indicated that the veteran's left leg remained cold 
and black and that he would get ulcers on it several times a 
year.  She related that the veteran had a piece of shrapnel in 
his right hip.  

An April 1998 VA Cold Injury examination report reflects that the 
veteran complained of constant soreness over the soles and dorsal 
aspects of his feet.  He related that his disability never 
required him to undergo amputation of his toes/feet.  He reported 
that he did not experience any tissue loss, but was sensitive to 
the cold. The veteran related that he was unable to sleep at 
night without socks.  He denied having any Raynaud's phenomenon, 
but he complained of tingling.  The examiner related that the 
veteran did not have any recurrent fungal infection or skin 
breakdown, but that he complained of having thick and yellow 
toenails, bilaterally.  There was no evidence of any edema, but 
there was bilateral browning of the skin associated with trench 
foot.  The veteran reported having a near constant feeling of 
cold in his feet but he denied having any numbness.  The 
veteran's pain was noted to have covered the entire foot, to 
include the dorsal surface, and was noted to have been worse on 
the soles.  On examination of the skin, there was discoloration 
in the distal lower extremities, bilaterally, with browning of 
the skin.  On examination of the feet, it was noted that they 
were warm with palpable dorsal pedal and posterior tibial pulses, 
bilaterally.  There was marked tenderness over the soles and 
dorsal aspects of the feet.  Several toenails, bilaterally, were 
yellow, thickened and compatible with fungal infection.  The 
veteran was diagnosed as having moderately limited chronic foot 
pain, which was found as likely as not to have been related to 
the service-connected trench foot.

During an April 1998 hearing at the RO in Louisville, Kentucky, 
the veteran testified that his feet were sensitive to cold and 
that he experienced pain, numbness, sweating, swelling and 
peeling of the feet with nail changes.  The veteran related that 
he had difficulty sitting or standing for any period of time and 
that he would experience a cramping sensation in his legs.  He 
reported that he would occasionally experience weakness in the 
right leg and hip and that he had difficulty rising from a chair.  
He reported that about a dozen times a year he would experience 
temporary paralysis.  The veteran testified that he was able to 
walk less than one quarter of a mile.  Ms. Head, a registered 
nurse, related that she had difficulty finding pulses when 
examining the veteran and that she suspected that his thrombosis 
was the result of his foot condition.  Ms. Head further noted 
that the veteran was prone to develop stasis ulcers of the lower 
extremities.   

B.  Applicable laws and regulations

The veteran's service-connected residuals of trench foot of the 
right and left foot have each been assigned a 30 percent 
evaluation in accordance with 38 C.F.R. § 4.104, Diagnostic Code 
7122.  The Board notes that the schedular criteria for evaluation 
of residuals of cold injury were changed effective January 12, 
1998, and revised August 13, 1998.  See 62 Fed. Reg. 65207-65224 
(December 11, 1997).

Where a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The veteran's claim of entitlement to increased 
ratings for residuals of his service-connected trench foot of the 
right and left foot must be evaluated under the more favorable 
rating criteria.

Under the rating criteria in effect prior to January 12, 1998 for 
evaluation of residuals of frozen feet, Diagnostic Code 7122 
provides that a 30 percent evaluation will be assigned where 
there is evidence of bilateral persistent moderate swelling, 
tenderness, redness or unilateral loss of toes, or parts, and 
persistent severe symptoms.  A 50 percent rating requires 
bilateral loss of toes, or parts, and persistent severe symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (effective prior to 
January 12, 1998).  With extensive losses higher ratings may be 
found warranted by reference to amputation ratings for toes and 
combination of toes; in the most severe cases, ratings for 
amputation or loss of use of one or both feet should be 
considered.  There is no requirement of loss of toes or parts for 
the persistent moderate or mild under this diagnostic code.  
Note, 38 C.F.R. § 4.110, Diagnostic Code 7122 (prior to January 
12, 1998).

Under the new criteria of Diagnostic Code 7122, a maximum 
schedular evaluation of 30 percent will be assigned where there 
is evidence of pain, numbness, cold sensitivity, or arthralgia 
plus two or more of the following : tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis) of affected parts.  38 
C.F.R. § 4.104 (effective January 12, 1998).  Moreover, Note 2 
instructs to evaluate each affected part (hand, foot, ear, nose) 
separately and combine the ratings, if appropriate, in accordance 
with §§ 4.25 and 4.26 (1998). 38 C.F.R. § 4.104, Diagnostic Code 
7122 (effective January 12, 1998).

Additionally, further revisions to the rating schedule provisions 
governing evaluations for residuals of a cold injury became 
effective on August 13, 1998. Pursuant these amended criteria, a 
30 percent evaluation is warranted for arthralgia or other pain, 
numbness or cold sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) 63 Fed. Reg. 
37778-79 (1998) (to be codified at 38 C.F.R. § 4.104, Diagnostic 
Code 7211) (Emphasis added).  Note 2 instructs to evaluate each 
affected part (hand, foot, ear, nose) separately and combine the 
ratings, if appropriate, in accordance with §§ 4.25 and 4.26 
(1998).  38 C.F.R. § 4.104, Diagnostic Code 7122 (effective 
January 12, 1998, as revised August 13, 1998).

The Board notes that while certain laws and regulations 
applicable in the present case, and as described above, have been 
revised and/or amended during the pendency of the present appeal, 
a careful review of the revisions that became effective on August 
13, 1998, reveals no substantive difference in application of the 
rating schedule provisions governing evaluations for cold injury 
residuals that became effective on January 12, 1998.  
Accordingly, there is no version, with respect to these amended 
criteria, which is more favorable to the veteran in accordance 
with the decision in Karnas, supra.
 
C.  Analysis

In this case, the Board has reviewed the entire record, including 
the testimony and medical records, and finds no basis in which to 
afford a 50 percent schedular evaluation under the old criteria 
for 38 C.F.R. § 4.104, Diagnostic Code 7122, prior to January 12, 
1998.  In this regard, while the veteran's symptoms included 
discoloration of the skin, thickened and yellow toenails 
compatible with fungal infection during a recent April 1998 VA 
examination, his feet were also found to have been warm with 
palpable dorsal pedal and posterior tibial pulses, bilaterally.  
In addition, there was no evidence of a loss of toes or parts of 
a toe and persistent severe symptoms.  In fact, the veteran 
admitted that he had not undergone any amputations for his feet.  
The results of the veteran's April 1998 VA examination report 
reflect that the symptoms associated with the veteran's trench 
feet were moderately limiting, and this was specifically stated 
in the examiner's diagnosis.  Accordingly, the Board finds that 
the evidence does not support the grant of a 50 percent 
disability rating under the prior regulations.  Thus, the Board 
finds, by a preponderance of the evidence, that the veteran is 
not entitled to a rating, in excess of the currently assigned 30 
percent evaluation to each foot, under the former criteria for 
38 C.F.R. § 4.104, Diagnostic Code 7122.

With respect to the revised criteria for 38 C.F.R. § 4.104, 
Diagnostic Code 7122, (effective January 12, 1998, as revised 
August 13, 1998), the Board observes that the veteran has been 
awarded the maximum schedular evaluation of 30 percent with 
respect to each foot.  As such, the Board would observe that the 
clinical presentation of the veteran's residuals of trench foot 
of the right and left foot are neither unusual or exceptional as 
to render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(1998).  Clearly due to the 
nature of the aforementioned disability, interference with the 
veteran's employment in that respect is foreseeable.  However, 
the record does not reflect frequent periods of hospitalization 
because of his service-connected residuals of trench foot of the 
right and left foot, nor interference with employment to a degree 
greater than that contemplated by the regular schedular standards 
which are based on the average impairment of employment.  Thus, 
the record does not present an exceptional case in either 
instance where the current 30 percent evaluation assigned to each 
foot is found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293(1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (noting that the disability evaluation rating itself is 
recognition that the industrial capabilities are impaired). 
Accordingly, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.

II.  Increased evaluation for residuals of a shell fragment wound 
of the right buttock

A.  Factual Background

Service medical records reflect that in early November 1944, the 
veteran sustained a shell fragment wound of moderate severity to 
the posterior area of the right upper thigh and right buttock.  
There was no clinical evidence of any nerve injury.  In late 
November 1944, the wounds were debrided and closed with black 
silk.  In early December 1944, the remaining sutures were removed 
and the wounds were found to have been completely healed.  In 
late December 1994, the veteran continued to complain of 
continued pain in the right thigh.  At that time, the examiner 
indicated that the veteran was able to return to full duty 
despite the pain in his leg, which he determined was probably a 
result of the presence of the foreign body and the reactive 
fibrosis of the wounds.  An examination for separation report, 
dated in August 1946, reflects that the veteran sustained a shell 
fragment wound to the right hip in November 1944.  There was no 
evidence of any musculoskeletal defects and a neurological 
diagnosis was not entered at that time.  

A February 1947 examination report reflects that the veteran had 
not received any medical treatment since his discharge from the 
service in August 1946.  It was noted that the veteran had not 
engaged in any regular work since November 1945 and that he was 
then employed as a mail truck driver for a local company.  The 
veteran complained of weakness and pain in the right hip and leg 
when he walked and when he performed heavy work.  On examination 
of the right hip area, there was a horizontal scar in the right 
hip above and dorsal to the hip joint and a large vertical scar 
about seven inches distally.  There was no limitation of motion.  
The veteran complained of some pain when his "leg" was in 
extreme flexion or abduction.  He also complained of weakness in 
the hip and thigh.  There were no motor or sensory changes noted.  
The veteran was diagnosed as having shrapnel wound of the right 
hip and a painful cicatrix.  

A May 1952 VA examination report reflects that there was a 
vertical scar from a shell fragment wound which was two and one 
half inches by one inch in the extreme lower lateral aspect of 
the right buttock, which was well-healed, soft, non-adherent, 
contracted on tender and involved the gluteus maximus muscles. 
There was a diagonal post-operative scar which was three inches 
by one-half inches in the middle lower lateral quadrant of the 
right buttock, which was also well-healed and symptomatic.  The 
veteran was diagnosed as having a shell fragment wound scar of 
the right buttock with muscle involvement.  

Recent VA medical outpatient reports, dating from May 1996 to 
August 1997, do not reflect any complaints or clinical findings 
with respect to the service-connected residuals of a shell 
fragment wound of the right buttock.    

In a statement, submitted from [redacted], dated in June 
1997, it was reported that the veteran's left leg remained cold 
and black and that he had would get ulcers on it several times a 
year.  She also related that the veteran had a piece of shrapnel 
in his right hip.  

An April 1998 VA Cold Injuries examination report reflects that 
the veteran reported having sustained a shrapnel wound to his 
right buttock, and since that time, he experienced right buttock 
pain, which extended to his right leg.  The veteran indicated 
that the shrapnel remained in place.  He reported having pain 
with prolonged sitting.  The veteran also related that he had 
buttock pain associated with warts.  There was no evidence of any 
skin breakdown associated with the scars.  On examination of the 
right buttock, there were two scars, one was four by two 
centimeters and the other was four by three centimeters; they 
were located over the upper thigh and posterior right buttock, 
respectively.  The scars were non-tender and there was no 
evidence of any tissue loss or adhesions.  Muscle strength was 
normal and there was no obvious loss of muscle throughout the 
scars, which were mildly tender to deep palpation.  The veteran 
was diagnosed as having chronic right buttock pain, which was 
likely related to shrapnel, found on X-rays and moderately 
limiting.  

During an April 1998 hearing at the RO in Louisville, Kentucky, 
the veteran testified that he had difficulty standing or sitting 
for any length of time and that he would occasionally experience 
a cramping sensation in his legs.  He related that on occasion, 
he had weakness in the right leg and hip and had difficulty 
arising from a chair.  The veteran related that about a dozen 
times a year he would experience temporary paralysis.  He 
reported that he was able to walk less than one quarter of a 
mile.  Mrs. Head, a registered nurse, testified that she had 
difficulty finding pulses when she examined the veteran.  

B.  Applicable Laws and Regulations

The veteran's service- connected residuals of shrapnel wound of 
the right buttock, Muscle Group XVII, have been evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 
5317, under the "old" rating criteria for muscle injuries 
(effective prior to July 3, 1997), and also under the "new" 
criteria for muscle injuries which took effect during the 
pendency of this appeal (on July 3, 1997).  Under both the 
"old" and "new" criteria, Diagnostic Code 5317 pertains to 
Muscle Group XVII, which involves the gluteus maximus, gluteus 
medius, and gluteus minimus.  The function of this muscle group 
is listed as controlling extension of the hip, abduction of the 
thigh, and elevation of the opposite side of the pelvis, in 
addition to acting with Muscle Group (MG) XIV in postural support 
of steadying the pelvis upon the head of the femur.  The 
disability ratings for moderate, moderately severe, and severe MG 
XVII disabilities are 20, 40, and 50 respectively.  38 C.F.R. § 
4.73, Diagnostic Code 5317.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from moderately 
severe to severe, according to the severity of the aggregate 
impairment of function of the extremity.  38 C.F.R. § 4.55.

The Board notes that by regulatory amendment effective June 3, 
1997, changes were made to the schedular criteria for evaluating 
muscle injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 
4.72. See 62 Fed. Reg. 30237-240 (1997).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  The Board notes that the RO has 
considered the veteran's claim for increased ratings pursuant to 
both the old and the new criteria.  The Board will also consider 
the veteran's claim for increased ratings under all applicable 
criteria pursuant to Karnas.  However, as regard the increased 
rating issues now on appeal, the new regulatory criteria did not 
in any significant way change the prior regulatory criteria.

38 C.F.R. § 4.56 sets forth certain factors for consideration in 
the rating of residuals of gunshot and shell fragment wounds.  As 
noted, this regulation was modified by regulatory amendment 
effective June 3, 1997.  As such, the Board will set forth the 
appropriate context for both the old and the new versions of that 
regulation.

Under the "old" criteria, effective prior to June 3, 1997, a 
moderate disability of muscles was a through and through or deep 
penetrating wounds of relatively short track by single bullet or 
small shell or shrapnel fragment.  Absence of the explosive 
effect of a high velocity missile, and of residuals of 
debridement or of prolonged infection.  The service medical 
records would show a record of hospitalization in service for 
treatment of the wound.  In addition, there would be records 
following service of consistent complaints of one or more of the 
cardinal symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the particular 
functions controlled by the injured muscles.  Objectively, the 
medical evidence would show a moderate injury to a muscle group 
manifested by entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate relatively short 
track of missile through tissue; signs of moderate loss of deep 
fasciae or muscle substance or impairment of muscle tonus, and 
definite weakness on comparative tests. 38 C.F.R. § 4.56(b).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records would 
show a record of hospitalization for a prolonged period in 
service for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent complaints 
of cardinal symptoms of muscle wounds.  There might also be 
evidence of unemployability because of an inability to keep up 
with the work requirements. Objectively, the medical evidence 
would show a moderately severe injury to a muscle group 
manifested by entrance and (if present) exit scars relatively 
large and so situated as to indicate track of missile through 
important muscle groups.  Further, there are indications on 
palpation of moderate loss of deep muscle substance or moderate 
loss of normal firm resistance of muscles compared with the sound 
side. Tests of strength and endurance of muscle groups involved 
give positive evidence of marked or moderately severe loss. 38 
C.F.R. § 4.56(c).

Under the new version of the rating criteria, 38 C.F.R. § 4.56 
provides that: (a) an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) a through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and under 
diagnostic codes 5301 through 5323, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.

The Board notes that the new version of 38 C.F.R. § 4.56 is 
otherwise basically the same as the old version.  Additionally, 
the current provisions of 38 C.F.R. § 4.56(a) and (b) were 
formerly contained in 38 C.F.R. § 4.72, effective prior to June 
3, 1997. However, for the sake of clarity and in order to show 
that both versions have been fully considered by the Board, the 
Board will set forth the new version.

38 C.F.R. § 4.56(d)(2) describes moderate disability of muscles: 
(i) Type of injury: through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection; (ii) History 
and complaint: service department record or other evidence of in-
service treatment for the wound; record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles; (iii) Objective findings: entrance and (if present) exit 
scars, small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability of 
muscles: (I) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large low-
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring; (ii) History 
and complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment of 
wound; record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep up with 
work requirements; (iii) Objective findings: entrance and (if 
present) exit scars indicating track of missile through one or 
more muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

A 10 percent evaluation is warranted for a superficial, tender 
and painful scar on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998). Other scars may be rated based on 
the limitation of the part affected. 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998).

The Court has held that where a Diagnostic Code is not predicated 
on limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1998), with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). The Diagnostic Codes 
under which the instant disability is rated (both old and new) 
are not predicated on range of motion alone.  Moreover, the Court 
has held that even when the Board erred in failing to consider 
function loss due to pain, if it did so when the current rating 
was the maximum rating available for limitation of motion, remand 
was not appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).

C.  Analysis

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence indicates that residuals 
of gunshot wound of the right hip do not manifest symptomatology 
in excess of a moderate disability involving Muscle Group XIV 
under either the "new" or "former" criteria for muscle 
injuries. In this regard, the objective evidence required for a 
finding of moderately severe muscle damage under the "old" 
criteria (relatively large entrance and exit scars situated so as 
to indicate a missile track through important muscle groups; 
moderate loss of deep fascia to palpation; moderate loss of 
muscle substance; moderate loss of normal firm resistance of 
muscles compared to the sound side) warranting elevation to a 
rating based on moderately severe muscle injury is not shown or 
even closely approximated.  See former 38 C.F.R. § 4.56.  
Similarly, the objective evidence required for a finding of 
moderately severe injury under the "new" criteria (entrance and 
(if present) exit scars which indicated the track of a missile 
through one or more muscle groups; indications on palpation of 
loss of deep fascia, muscle substance, or normal firm resistance 
of muscles in comparison to the sound side; and tests of strength 
and endurance in comparison to the sound side demonstrate 
positive evidence of impairment) is also not demonstrated.  In 
this regard, while the veteran has complained of pain, which 
radiated into his right leg, after standing or sitting for any 
length of time, clinical findings do not indicate some loss of 
deep fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared to 
the sound side.  

On the contrary, the recent VA examination report noted no loss 
of muscle substance, impairment of muscle tonus or loss of power.  
The record also reveals that there is no current finding of any 
tissue loss, atrophy, joint damage, or nerve damage as a result 
of the veteran's shrapnel wound of the right buttock, and the 
Board finds noteworthy the comment of the examiner at the April 
1998 VA cold injury examination that the veteran's chronic right 
buttock pain was only moderately limiting.  In view of the lack 
of symptoms directly attributable to the service-connected 
disability, the Board can only assume that the veteran's 
longstanding 20 percent evaluation for moderate disability was 
largely predicated on the veteran's reports of pain under 38 
C.F.R. §§ 4.40 and 4.45.

Consequently, under the "old" and the "new" criteria, the 
Board is satisfied that residuals of a shell fragment wound, 
right buttock, Muscle Group XVII, manifests no more than a 
moderate disability.

The Board also notes that although the veteran's scars of the 
upper right thigh and posterior right buttock were shown to have 
been mildly tender to deep palpation during an April 1998 VA 
examination, however, they were also shown to have been non- 
tender, and were not found to have affected a joint so as to 
warrant a compensable rating under either 38 C.F.R. § 4.118, 
Diagnostic Code 7804 or 38 C.F.R. § 4.118, Diagnostic Code 7805.  
In addition, since there have been no findings of any neurologic 
deficit as to this disability, consideration for an increased 
rating based on nerve damage under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8000-8914 (1997) is not warranted.  The Board further finds 
that the pain associated with this disability is contemplated and 
compensated by a rating under 38 C.F.R. § 4.73, Diagnostic Code 
5317.  38 C.F.R. § 4.40; Johnson v. Brown, supra; Johnston v. 
Brown, supra.  As was noted previously, in view of the lack of 
objective manifestations of disability attributable to the 
shrapnel wound of the right buttock, the Board finds that the 
veteran's current 20 percent evaluation must have been predicated 
on the veteran's reports of pain, and cannot therefore serve as a 
singular basis for a further increase in evaluation.

Finally, the Board finds that a higher rating was also not 
appropriate under 38 C.F.R. § 3.321(b) (1998).  As to the 
disability picture presented, the Board cannot conclude that the 
disability picture as to the veteran's residuals of shrapnel 
wound of the right buttock, Muscle Group XVII, is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so as to 
prevent the use of the regular rating criteria. 38 C.F.R. § 
3.321(b).  The record does not reflect any recent or frequent 
hospital care, and any interference with the veteran's employment 
in this case is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Although the veteran has indicated that he is in a lot of pain 
and has difficulty standing and sitting for prolonged periods of 
time, an April 1998 VA examination report revealed that the 
veteran's pain was only moderately limiting and was otherwise 
negative for any other objective manifestations associated with 
the service-connected shrapnel would of the right buttock.  In 
sum, the regular schedular criteria are shown to provide adequate 
compensation in this case, and consequently, a higher rating on 
an extraschedular basis is not warranted.

The Board observes the veteran's representative assertion, 
submitted in a March 1999 written argument, that the veteran's 
case should be remanded to the RO as the veteran had a legal 
entitlement to a separate VA examination for his residuals of a 
shell fragment wound of the right buttock.  First, the Board 
finds that there is no legal entitlement to a separate VA 
examination for each distinct service-connected disability.  
Second, the veteran's representative failed to point out any 
specific deficiencies or inadequacies with respect to the April 
1998 VA examination.  Third, the Board notes that an increased 
evaluation with respect to muscle injuries involves not only the 
current level of disability but also a review of the prior 
medical history, to include the veteran's service medical 
records.  See 38 C.F.R. § 4.56 (1998).  In this regard, the Board 
has conducted a thorough review of not only the veteran's prior 
medical history but also the current medical evidence in order to 
properly assess the current severity of the service-connected 
residuals shell fragment wound of the right buttock, Muscle Group 
XVII.  Therefore, a remand in the instant case would only delay 
the appellate process and would not provide any additional 
benefit to the veteran.  


ORDER

An increased evaluation for residuals of trench foot of the right 
foot is denied.

An increased evaluation for residuals of trench foot of the left 
foot is denied.

An increased evaluation for residuals of shrapnel wound of the 
right buttock, Muscle Group XVII, is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 


